Title: The American Commissioners to the Conde de Sousa Coutinho, 9 September 1784
From: American Commissioners
To: Sousa Coutinho, Vicente, conde de


				
					After having met in person with Hartley, the British negotiator who would soon return to London, and Walterstorff, the Danish envoy with whom Franklin had negotiated a draft treaty in 1783, the American commissioners decided to send a circular letter to official representatives of the other nations with which they were empowered to negotiate treaties of commerce under their new instructions. The circular was drafted by John Adams.
					Adams addressed his draft to Sousa, the Portuguese ambassador at the French court. Sousa and Thulemeier, the Prussian envoy at

The Hague, were the first to receive circular letters, as they represented the two other countries besides Denmark with which the United States had already negotiated draft treaties of commerce. In their two cases, Adams (or one of his colleagues) realized that the earlier negotiations had to be acknowledged; Adams therefore interlined a phrase to that effect, which we note below. The letters to Sousa and Thulemeier, both including the additional phrase, were issued on September 9.
					The circular letters were prepared by David Humphreys, who delivered them in person whenever possible. A second round of letters was issued on September 22, addressed to the following diplomats accedited to the court of Versailles: the conde de Aranda, the Spanish ambassador; Bariatinskii, the Russian minister; Jean-Baptiste Rivière, the chargé d’affaires of the Electorate of Saxony; Pio, chargé d’affaires of the court of the Two Sicilies; the conte di Scarnafiggi, ambassador of Sardinia; Pamphili, the papal nuncio; and Dolfin, the

Venetian ambassador. A letter to Favi, the Tuscan chargé d’affaires, would have been included among those sent on September 22, but for “a mistake in transcribing.” A rewritten version was signed, dated, and sent on September 30.
					Of the twenty nations that the commissioners were instructed by Congress to approach, fourteen were now accounted for. For reasons explained in the commissioners’ report to Congress of November 11, they postponed notifying representatives of Hamburg, Turkey, Morocco, Algiers, Tunis, and Tripoli. This left the three nations that had already concluded treaties with the United States: France, the Netherlands, and Sweden. The commissioners were instructed to propose supplementary treaties to these powers. They did so to the Swedish ambassador, Stael von Holstein, in a variation of the circular letter, dated September 28. The meeting between Adams, Jefferson, and Vergennes at Versailles is described in the commissioners’ report to Congress of November 11, below, as is the reason why the commissioners did not contact the Netherlands.
				
				
					
						Sir
						Passy, near Paris Septr. 9th 1784
					
					The United States of America, in Congress assembled, judging that an Intercourse between the Subjects of her most Faithfull Majesty of Portugal and the Citizens of the Said States founded on the Principles of Equality, Reciprocity, and friendship, may be of mutual Advantage to both Nations, on the twelfth day of May last, issued their Commission under the Seal of the Said

States, to the Subscribers as their Ministers Plenipotentiary, giving to them or the Majority of them Full Power and Authority, for them the Said States and in their Name to confer, treat, and negotiate with the Ambassador, Minister or Commissioner of her Said Most Faithfull Majesty of Portugal vested with full and Sufficient Powers, of and concerning a Treaty of Amity and Commerce, to make and receive Propositions for Such Treaty and to conclude and Sign the Same transmitting it to the Said United States in Congress assembled for their final Ratification.
					We have now the Honour to inform your Excellency that We have received this Commission in due Form and that We are here ready to enter on the Negotiation, whenever a Full Power from her Said Most Faithfull Majesty of Portugal Shall appear for that Purpose.
					We have further the Honour to request of your Excellency that you would transmit this Information to your Court, and to be, with great Respect, your Excellencys most obedient and most humble Servants
					
						His Excellency the Comte de Sousa Ambassador from Portugalat the Court of Versailles.
					
				
			 
				[In Humphreys’ hand:] Son Excellenc, Monsieur Monsieur Le Comte de Souza Ambassadeur de leurs Majestes tres Fideles a la Cour de France en son Hotel a Paris
				Notations: NB nine Letters dated 22 Septr. 84 do. Favi 30 Septr. 84 / Portugal / (Circular) Paris Septr. 9. & 22. 1784 to The Ambassador of Portugal & others
			